Citation Nr: 1031676	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-25 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus, L4-5, status post laminectomy.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected true vertigo due to vestibular 
nerve dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1979 to July 1983 and 
from April 1985 to August 1987, as well as periods of active 
service in the Air National Guard (ANG) from August to October 
1993, from January to May 2002, and from February to May 2004.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2010, the Veteran submitted additional evidence directly 
to the Board, accompanied by a waiver of consideration of that 
evidence by the RO.  The Board will consider the evidence.  38 
C.F.R. § 20.1304 (2009).

The issues of service connection for bilateral hearing loss and 
an increased initial rating for peripheral vestibular disorder 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Herniated nucleus pulposus L4-5 was not incurred or aggravated 
during a period of active service.  


CONCLUSION OF LAW

The criteria for service connection for herniated nucleus 
pulposus L4-5 are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in June 2005 and October 2005.  Complete notice was sent in 
March 2006, and the claim was readjudicated in a July 2006 
Statement of the Case and February 2007 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  The Board notes that no VA 
examination was conducted to obtain an opinion as to the etiology 
and severity of the Veteran's claimed back disability.  In 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is no 
indication that the claimed disability may be associated with 
military service.  As discussed below, the evidence indicates 
that the Veteran's back disability, which has since resolved, was 
not incurred or aggravated during a period of active duty.  
Therefore, VA was not required to conduct an examination.

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection Claims

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases may also be 
established on a presumptive basis by showing that it manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Active military, naval, or air service includes any period of 
active duty for training during which the individual concerned 
was disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (2009).  Active duty for training (ACDUTRA) is defined, 
in part, as "full-time duty in the Armed Forces performed by 
Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  The term inactive duty training (INACDUTRA) is 
defined, in part, as duty, other than full-time duty, under 
sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or 
the prior corresponding provisions of law.  38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the Veteran's ANG service, service 
connection may only be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or an injury incurred or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 
3.303, 3.304.  Service connection is generally not legally 
merited when a disability incurred on INACDUTRA results from a 
disease process.  See Brooks v. Brown, 5 Vet. App. 484, 485 
(1993).

Certain evidentiary presumptions, such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service, are 
provided by law to assist Veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ACDUTRA 
or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying presumptions 
of sound condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period.)

The Board has reviewed all the evidence in the Veteran's claims 
folder.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss 
in detail all of the evidence submitted by the veteran or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim addressed herein.

Herniated Nucleus Pulposus

The Veteran is seeking service connection for a back disorder, 
identified as herniated nucleus pulposus L4-5, status post 
laminectomy, which he acknowledges results from an injury and 
subsequent surgery that occurred in 1992, when he was not on 
active duty.  He contends that his back was injured during his 
civilian employment in June 1992, and was aggravated two days 
later during a period of INACDUTRA.  The Veteran reports that he 
is a civilian employee of the Idaho Air National Guard in the 
same occupation as his military occupational specialty (MOS) and 
that his continued service in the National Guard is a requirement 
of his civilian job.  

Service treatment records reflect that the Veteran was treated by 
a private physician in July 1992.  He was noted to have had 7 
weeks of low back and left lower extremity pain; however, no 
specific injury was referenced as the cause of his condition.  He 
was diagnosed with L4-5 disk herniation, and a laminectomy was 
performed in September 1992.  The Veteran was returned to full 
duty status by the end of October 1992.  The claims file contains 
3 medical certificates dated between December 1992 and December 
1994, in which the Veteran reported he had no current disability.  
He noted in December 1994 that he had received Worker's 
Compensation for his prior back disability.  The Veteran was 
evaluated in March 1996 by a private physician, who stated that 
the Veteran's musculoskeletal and neurological examinations were 
entirely normal and that he had made "a complete recovery" from 
his lumbar radiculopathy.  

After carefully reviewing the relevant evidence, the Board 
concludes that service connection is not warranted for the 
Veteran's claimed back disability.  The Veteran acknowledges that 
he did not incur a back injury during ACDUTRA or INACDUTRA.  
Nothing in the record, other the Veteran's own assertions, 
suggests that his back injury was in any way related to service.  
The record reflects that all of the treatment for his back was 
provided by private doctors, and his ANG unit was informed of the 
surgery after it had occurred.  The Board acknowledges that the 
Veteran had service in the ANG throughout the same time period in 
which he held a civilian position with that unit and that he was 
in fact required to do so.  Despite the fact that he may have 
been performing the same duties in both capacities, the injury to 
his back occurred during his civilian employment, and there is no 
evidence that he aggravated his condition during INACDUTRA.  

Additionally, the Board observes that there is no evidence that 
the Veteran has a current back disability.  The evidence 
presented indicates that he made a full recovery and has not 
complained of back pain since 1992.  Without evidence of a 
current disability, there is no basis for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, 
service connection for herniated nucleus pulposus L4-5 is denied. 


ORDER

Service connection for herniated nucleus pulposus L4-5 is denied.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
bilateral hearing loss, which he contends results from noise 
exposure in service.  Specifically, he asserts that he was 
exposed to noise from working on the flight line during active 
duty and during periods of INACDUTRA over a number of years.  His 
several Forms DD-214 establish that he worked in aircraft 
maintenance, and service records reflect that he was enrolled in 
a hearing conservation program throughout active and ANG service.  

Service treatment records indicate that the Veteran entered his 
first period of active service with normal hearing in both ears.  
Although there is no record of a separation examination, the 
Veteran's hearing was evaluated in order to establish flight 
status in June 1982.  At that time, hearing thresholds were 
within normal limits in both ears and were noted to have improved 
since his entry into service.  An audiogram conducted in April 
1985, during the first month of the Veteran's second period of 
active service, indicated normal hearing in the left ear; in the 
right ear, the thresholds at 3000 and 4000 Hz were 25 and 30 
decibels, respectively.  The last available audiologic evaluation 
from this period of active service was conducted in February 
1987, when the Veteran's auditory thresholds at 3000 and 4000 Hz 
were 30 decibels.  Although these hearing thresholds do not meet 
the requirements of a hearing loss disability as defined by 
38 C.F.R. § 3.385, the Board notes that threshold for normal 
hearing is from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  

The earliest evidence in the record of right ear hearing loss 
sufficient to meet the regulation's criteria is dated in May 
1992, nearly 5 years after the last period of active service.  
However, the regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley, 5 Vet. App. at 159.  In 
addition, left ear hearing loss meeting the regulation's criteria 
was first detected in February 2004, when the Veteran was in a 
period of active service.  Although the evidence suggests that 
his hearing thresholds increased gradually over time, there is 
insufficient medical evidence of record for the Board to make a 
determination in this regard.  

A remand is therefore required to obtain a medical opinion as to 
the etiology of the Veteran's hearing loss disability.  McLendon, 
20 Vet. App. at 83.  The Veteran is currently service-connected 
for true vertigo due to vestibular nerve dysfunction.  The 
examination conducted on remand should also address whether any 
currently diagnosed hearing loss is related to (that is, caused 
or aggravated by) the service-connected true vertigo due to 
vestibular nerve dysfunction.  

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended in 
order to implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) regarding secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by a service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amended 38 C.F.R. § 3.310(b) institutes additional evidentiary 
requirements and hurdles that must be satisfied before 
aggravation may be conceded and service connection granted.

To date, the RO has not provided the Veteran sufficient notice 
with regard to a claim of secondary service connection nor has it 
considered the Veteran's entitlement to secondary service 
connection for bilateral hearing loss under the revised version 
of 38 C.F.R. § 3.310.  Remand to facilitate that consideration is 
thus necessitated.  See 38 U.S.C.A. § 5103(A). 

The Veteran is also seeking an initial disability rating in 
excess of 10 percent for service-connected true vertigo due to 
vestibular nerve dysfunction.  His most recent VA examination was 
conducted in January 2006.  In a July 2010 statement, the 
Veteran's accredited representative urges that another evaluation 
is required due to the length of time that has passed since the 
earlier examination.  A veteran is entitled to a new VA 
examination where there is evidence, including his or her 
statements, or those of the representative, that the disability 
has worsened since the last examination.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The claim is therefore remanded for another VA 
examination, at the representative's specific request.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. 
Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Issue appropriate notice regarding the 
claim of service connection for bilateral 
hearing, to include as secondary to the 
service-connected true vertigo due to 
vestibular dysfunction.

2.  Thereafter, schedule the Veteran for 
appropriate VA examinations to determine 
the nature and likely etiology of his 
claimed bilateral hearing loss and the 
current severity of his service-connected 
true vertigo due to vestibular nerve 
dysfunction. 

The claims file should be made 
available to the examiner in 
conjunction with the examination.  

With regard to the claimed hearing loss, 
the examiner should be informed that the 
Veteran was exposed to aircraft noise 
during service, and the periods of active 
service should be identified for the 
examiner.  

Based on examination and records review, 
the examiner should address the following:

(i) Is it at least as likely as not 
(i.e., probability of 50 percent) that any 
diagnosed hearing loss (a) had its onset 
during active service or is etiologically 
related to disease or injury (including 
noise exposure) incurred during active 
service; or (b) is proximately due to or 
the result of his service-connected true 
vertigo due to vestibular nerve 
dysfunction?  If it is determined that the 
Veteran's bilateral hearing loss was 
aggravated by his service-connected true 
vertigo due to vestibular nerve 
dysfunction, to the extent that is 
possible, the examiner should indicate the 
approximate degree of disability or 
baseline before the onset of the 
aggravation. 

(ii) Fully describe any symptoms associated 
with the service-connected true vertigo due 
to vestibular nerve dysfunction.  The 
examiner should specifically address 
whether and to what extent the Veteran 
experiences dizziness and staggering as a 
result of peripheral vestibular disorder.  

A complete rationale should be provided 
for any opinion expressed.  If the 
requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  Readjudication of the issue of 
entitlement to service connection for 
bilateral hearing loss should include 
consideration of the prior and amended 
versions of 38 C.F.R. § 3.310.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


